OPPENHEIMER ROCHESTER VIRGINIA MUNICIPAL FUND SPECIAL SHAREHOLDER MEETINGS (Unaudited) On June 21, 2013, a first shareholder meeting of Oppenheimer Rochester Virginia Municipal Fund (the “Fund”) was held at which the twelve Trustees identified below were elected to the Fund (Proposal No. 1) as described in the Fund’s proxy statement dated April 12, 2013 (the “Proxy Statement”).The following is a report of the votes cast: Nominee/ProposalFor Withheld Trustees Brian F. Wruble16,579,497360,960 David K. Downes16,612,140328,318 Matthew P. Fink16,579,156361,302 Edmund Giambastiani, Jr. 16,592,073348,384 Phillip A. Griffiths16,612,140328,318 Mary F. Miller 16,583,069357,388 Joel W. Motley16,618,681321,776 Joanne Pace16,630,195310,262 Mary Ann Tynan16,618,681321,776 Joseph M. Wikler16,624,434316,024 Peter I. Wold 16,639,371301,086 William F. Glavin, Jr.16,639,371301,086 On August 2, 2013, following an adjournment from a second shareholder meeting held on June 21, 2013, a meeting of the Fund was held at which the sub-proposals below (Proposal No. 2 (including all of its sub-proposals)) and an Agreement and Plan of Reorganization to reorganize the Fund into a Delaware statutory trust (Proposal No. 3) were approved as described in the Fund’s Proxy Statement.The following is a report of the votes cast: 2a:Proposal to revise the fundamental policy relating to borrowing ForAgainstAbstain 8,137,291318,5821,580,361 2b-1:Proposal to revise the fundamental policy relating to concentration of investments ForAgainstAbstain 8,073,249384,0281,578,958 2d:Proposal to revise the fundamental policy relating to lending ForAgainstAbstain 8,107,192344,5761,584,466 2e:Proposal to remove the additional fundamental policy relating to estate and commodities ForAgainstAbstain 8,095,047333,4901,607,699 2f:Proposal to revise the fundamental policy relating to senior securities ForAgainstAbstain 8,103,569355,0201,577,647 2g:Proposal to remove the additional fundamental policy relating to underwriting ForAgainstAbstain 8,090,948374,4631,570,825 2h:Proposal to revise the fundamental policy relating to tax-free securities ForAgainstAbstain 8,100,391356,5581,579,289 2r:Proposal to convert the Fund’s investment objective from fundamental to non-fundamental ForAgainstAbstain 7,523,708897,2121,615,315 2s:Proposal to approve a change in the Fund’s investment objective ForAgainstAbstain 8,107,744355,7411,572,750 Proposal 3:To approve an Agreement and Plan of Reorganization that provides for the reorganization of a Fund from a Maryland corporation or Massachusetts business trust, as applicable, into a Delaware statutory trust. ForAgainstAbstain 8,193,121272,3941,570,719
